UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended September 30, 2010 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period From to Commission File Number:0-16454 CIMETRIX INCORPORATED (Exact name of registrant as specified in its charter) Nevada (State or other jurisdiction of incorporation or organization) 87-0439107 (I.R.S. Employer Identification No.) 6979 South High Tech Drive, Salt Lake City, Utah (Address of principal executive office) 84047-3757 (Zip Code) Registrant's telephone number, including area code:(801) 256-6500 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes ýNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes ¨ Noo Indicate by checkmark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-3 of the Exchange Act. (Check one): Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company ý (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yeso Noý The number of shares outstanding of the registrant's common stock as of November 9, 2010: Common stock, par value $.0001 – 44,515,267 shares CIMETRIX INCORPORATED FORM 10-Q FOR THE QUARTER ENDED SEPTEMBER 30, 2010 INDEX PART IFinancial Information Item 1. Financial Statements Consolidated Condensed Balance Sheets 3 Consolidated Condensed Statements of Operations 4 Consolidated Condensed Statements of Cash Flows 5 Notes to Consolidated Condensed Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 10 Item 3. Quantitative and Qualitative Disclosures About Market Risk 17 Item 4. Controls and Procedures 17 PART II Other Information Item 1. Legal Proceedings 17 Item 1A. Risk Factors 17 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 18 Item 3. Defaults Upon Senior Securities 18 Item 5. Other Information 18 Item 6. Exhibits 18 Signatures 19 2 Table of Contents PART 1 - FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS CIMETRIX INCORPORATED AND SUBSIDIARIES Consolidated Condensed Balance Sheets September 30, December 31, ASSETS (Unaudited) Current assets: Cash and cash equivalents $ $ Accounts receivable, net Inventories Prepaid expenses and other current assets Total current assets Property and equipment, net Intangible assets, net - Goodwill Other assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT) Current liabilities: Accounts payable $ $ Accrued expenses Deferred revenue Current portion of notes payable and capital lease obligations Total current liabilities Long-term liabilities: Notes payable – related parties, net Long-term portion of notes payable Total long-term liabilities Total liabilities Commitments and contingencies Stockholders’ equity (deficit): Common stock; $.0001 par value, 100,000,000 shares authorized, 44,540,267 and 46,861,198 shares issued, respectively Additional paid-in capital Treasury stock, 25,000 shares at cost ) ) Accumulated deficit ) ) Total stockholders’ equity (deficit) ) $ $ See accompanying notes to consolidated condensed financial statements 3 Table of Contents CIMETRIX INCORPORATED AND SUBSIDIARIES Consolidated Condensed Statements of Operations (Unaudited) Three Months Ended Nine Months Ended September 30, September 30, Revenues: New software licenses $ Software license updates and product support Total software revenues Professional services Total revenues Operating costs and expenses: Cost of revenues Sales and marketing Research and development General and administrative Depreciation and amortization Total operating costs and expenses Income (loss) from operations ) Other income (expenses): Interest expense ) Gain on sale of assets - - - Total other expenses, net ) Income (loss) before income taxes ) Provision for income taxes - Net income (loss) $ ) Income (loss) per common share: Basic $ $
